         Case 1:18-cr-00212-AJN Document 171 Filed 12/07/20 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                        12/7/2020
 United States of America,

                –v–
                                                                                18-cr-212 (AJN)
 Tyrone Woolaston,
                                                                                    ORDER
                       Defendant.



ALISON J. NATHAN, District Judge:

       Sentencing in this case will resume by videoconference using the CourtCall platform on

December 11, 2020, at 11:00 a.m. Defense counsel will be given an opportunity to speak with

the Defendant by telephone for fifteen minutes before the hearing begins; defense counsel should

make sure to answer the telephone number listed on the public docket at that time. If defense

counsel would prefer to be reached at a different telephone number, he should inform Chambers

by email as soon as possible.

       To optimize the quality of the video feed, the Court, the Defendant, and defense counsel

will appear by video for the proceeding; all others will participate by telephone. Due to the

limited capacity of the CourtCall system, only one counsel per party may participate.

       Co-counsel, members of the press, and the public may access the audio feed of the

conference by calling 855-268-7844 and using access code 67812309# and PIN 9921299#.

       The parties may access the proceeding using the same links Chambers previously

provided to the parties by email for the December 7, 2020 sentencing hearing. Those

participating by video should paste the link provided into their browser. The link is non-
         Case 1:18-cr-00212-AJN Document 171 Filed 12/07/20 Page 2 of 3


transferrable and can be used by only one person; further, it should be used only at the time

of the conference.

       To optimize use of the CourtCall technology, all those participating by video should:

           1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
              not use Internet Explorer.

           2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
              as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
              may cause delays or dropped feeds.)

           3. Minimize the number of others using the same WiFi router during the conference.

       Further, all participants must identify themselves every time they speak, spell any proper

names for the court reporter, and take care not to interrupt or speak over one another. Finally, all

those accessing the conference—whether in listen-only mode or otherwise—are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

       If CourtCall does not work well enough and the Court decides to transition to its

teleconference line, counsel should call (888) 363-4749 and use access code 919-6964#.

(Members of the press and public may call the same number, but will not be permitted to speak

during the conference.) In that event, and in accordance with the Court’s Emergency Individual

Rules and Practices in Light of COVID-19, available at https://www.nysd.uscourts.gov/hon-

alison-j-nathan, counsel should adhere to the following rules and guidelines during the hearing:

           1. Each party should designate a single lawyer to speak on its behalf (including
              when noting the appearances of other counsel on the telephone).

           2. Counsel should use a landline whenever possible, should use a headset instead of
              a speakerphone, and must mute themselves whenever they are not speaking to
              eliminate background noise. In addition, counsel should not use voice-activated
              systems that do not allow the user to know when someone else is trying to speak
              at the same time.
       Case 1:18-cr-00212-AJN Document 171 Filed 12/07/20 Page 3 of 3


         3. To facilitate an orderly teleconference and the creation of an accurate transcript,
            counsel are required to identify themselves every time they speak. Counsel
            should spell any proper names for the court reporter. Counsel should also take
            special care not to interrupt or speak over one another.

         4. If there is a beep or chime indicating that a new caller has joined while counsel is
            speaking, counsel should pause to allow the Court to ascertain the identity of the
            new participant and confirm that the court reporter has not been dropped from the
            call.


      SO ORDERED.


Dated: December 7, 2020                         __________________________________
       New York, New York                                ALISON J. NATHAN
                                                       United States District Judge
